
	
		I
		112th CONGRESS
		1st Session
		H. R. 627
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2011
			Mr. Cleaver
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require energy audits to be conducted for any
		  single-family and multifamily housing purchased using federally related housing
		  loans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Home Energy Loss Prevention
			 Act.
		2.Energy audit
			 requirement for single-family and multifamily housing purchased using a
			 federally related housing loan
			(a)RequirementsExcept as provided in subsection (d) and
			 section 3, a seller of single-family or multifamily housing that will be
			 purchased with the assistance of a federally related housing loan may not sell
			 such housing, unless—
				(1)not less than 5
			 years before the time of sale of the housing, an energy audit meeting the
			 requirements of subsection (b) is conducted with respect to such
			 housing;
				(2)the seller
			 provides the purchaser a copy of the results of the energy audit referred to in
			 paragraph (1); and
				(3)the results of the
			 energy audit referred to in paragraph (1) are submitted to the Secretary of
			 Housing and Urban Development.
				(b)Energy
			 auditAn energy audit meets the requirements under this
			 subsection only if—
				(1)the audit is
			 conducted by a home energy auditor or equivalent, as determined by the
			 Secretary;
				(2)the results of the
			 audit are recorded using energy audit and disclosure forms prescribed by
			 regulation by the Secretary for single-family or multifamily housing, as
			 applicable; and
				(3)the results of the
			 audit include—
					(A)a standardized
			 ratings score, based on a scoring system approved by the Secretary, in
			 consultation with the Secretary of Energy, that allows the energy efficiency of
			 the housing to be compared to the energy efficiency of similar housing, as
			 determined by the Secretary; and
					(B)a prioritized
			 list, based on cost-effectiveness and energy savings, of potential energy
			 efficiency improvements for the housing.
					(c)NoticeA
			 person who accepts applications for federally related housing loans shall
			 provide to each applicant for such a loan, at the time of such application,
			 written notice of the following:
				(1)The requirements
			 under subsection (a).
				(2)The exception under subsection (d) and
			 exemption under section 3.
				(3)That the
			 Department of Housing and Urban Development maintains, on an Internet website,
			 a database containing copies of the results of energy audits conducted pursuant
			 to this Act.
				(4)That the applicant
			 for the loan may obtain, from the Department of Housing and Urban Development,
			 copies of any energy audits with respect to the housing for which the loan
			 application is made that have been submitted to such Department.
				(d)Exception for
			 new energy efficient housingThe requirements under this section shall
			 not apply with respect to the seller of single-family housing or multifamily
			 housing that will be purchased with the assistance of a federally related
			 housing loan if such housing—
				(1)was constructed
			 not more than 5 years before the time of sale involving such loan; and
				(2)is—
					(A)Energy Star
			 qualified;
					(B)certified under
			 the Leadership in Energy and Environmental Design (LEED) Green Building Rating
			 System of the United States Green Building Council; or
					(C)certified under an
			 equivalent certification system approved by the Secretary, in consultation with
			 the Secretary of Energy.
					(e)Accessibility of
			 energy audit results
				(1)Local housing
			 officesThe Secretary shall coordinate with appropriate local
			 recorders of deeds (or other similar local offices responsible for maintaining
			 records of residential real property interests and transactions) to maintain
			 copies of the results of energy audits conducted pursuant to this Act on-file
			 in conjunction with the deeds to such housing.
				(2)HUD
			 DatabaseThe Secretary shall
			 establish and maintain a database containing copies of the results of energy
			 audits conducted pursuant to this Act and ensure such database is accessible to
			 the public on an Internet website.
				3.ExemptionThe Secretary may grant a seller an
			 exemption from any requirement of this Act if the Secretary determines that
			 such requirement would, due to circumstances unique to the single-family
			 housing or multifamily housing that will be purchased with the assistance of a
			 federally related housing loan and not based on a condition caused by actions
			 of the seller, cause undue hardship for the seller. An exemption granted under
			 this section shall be limited to the minimum change necessary to avoid undue
			 hardship.
		4.Civil
			 penaltiesIn the case of any
			 sale of single-family or multifamily housing involving a federally related
			 housing loan in violation of section 2 of this Act, the Secretary shall assess
			 a civil money penalty against the seller in an amount not to exceed 20 percent
			 of the sale price of such housing for which such loan is made.
		5.Home Energy Loss
			 Prevention Fund and Fee
			(a)FeeThe Secretary shall assess persons that
			 make federally related housing loans a fee for each such loan made, in an
			 amount to be determined by the Secretary, but not more than necessary to pay
			 costs incurred in carrying out the responsibilities of the Department of
			 Housing and Urban Development under this Act. The Secretary shall collect and
			 deposit such fees in the Home Energy Loss Prevention Fund established under
			 subsection (b)(1) for use in accordance with this section.
			(b)Fund
				(1)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 Home Energy Loss Prevention Fund, consisting of—
					(A)amounts collected
			 as fees assessed under subsection (a); and
					(B)any interest earned on investment of
			 amounts in the Home Energy Loss Prevention Fund credited to the Fund under
			 paragraph (2)(B).
					(2)Investment of
			 amounts
					(A)In
			 generalThe Secretary of the
			 Treasury shall invest such portion of the Home Energy Loss Prevention Fund as
			 is not, in the judgment of the Secretary of the Treasury, required to meet
			 current withdrawals. Investments may be made only in interest-bearing
			 obligations of the United States.
					(B)Credits to
			 FundThe interest on, and the
			 proceeds from the sale or redemption of, any obligations held in the Home
			 Energy Loss Prevention Fund shall be credited to the Fund.
					(3)Use of amounts
			 in the FundTo the extent
			 provided in advance in appropriations Acts, amounts in the Home Energy Loss
			 Prevention Fund shall be made available to the Secretary without fiscal year
			 limitation to carry out the responsibilities of the Department of Housing and
			 Urban Development under this Act.
				6.Regulations and
			 effective date
			(a)RegulationsNot later than one year after the date of
			 enactment of this Act, the Secretary shall promulgate regulations to carry out
			 this Act.
			(b)Effective
			 dateThe requirements under this Act shall take effect 6 months
			 after the date regulations are promulgated pursuant to subsection (a).
			7.DefinitionsIn this Act:
			(1)Energy
			 auditThe term energy
			 audit has the meaning given such term in section 391(13) of the Energy
			 Policy and Conservation Act (42 U.S.C. 6371(13)).
			(2)Federally
			 related housing loanThe term
			 federally related housing loan means the following loans:
				(A)Single-family
			 housing loansA federally related mortgage loan, as such term is
			 defined in paragraph (1) of section 3 of the Real Estate Settlement Procedures
			 Act of 1974 (12 U.S.C. 2602(1)).
				(B)Multifamily
			 housing loansA loan that is
			 described in paragraph (1) of section 3 of the Real Estate Settlement
			 Procedures Act of 1974 (12 U.S.C. 2602(1)), except that for purposes of
			 subparagraph (A) of such paragraph (1) shall be applied—
					(i)by substituting (including
			 condominium and cooperative projects) for (including individual
			 units of condominiums and cooperatives); and
					(ii)by substituting 5 or more
			 families for from one to four families.
					(3)Home energy
			 auditorThe term home energy auditor means a person
			 who is certified by an agency approved by the Secretary, in consultation with
			 the Secretary of Energy, to conduct energy audits for single-family housing or
			 multifamily housing, as applicable.
			(4)Multifamily
			 housingThe term
			 multifamily housing means any residential structure consisting of
			 5 or more dwelling units.
			(5)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
			(6)Single-family
			 housingThe term
			 single-family housing means any residential structure consisting
			 of 1 to 4 dwelling units.
			(7)Time of
			 saleThe term time of sale means, with respect to
			 any single-family or multifamily housing for which a federally related housing
			 loan is made, the date of the recording of a deed transferring legal title to
			 real property to implement the sale of property that involved such loan.
			
